UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4717


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALEX PINEDA-MENDEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:08-cr-00517-REP-1)


Submitted: April 27, 2017                                         Decided: May 3, 2017


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Mary E. Maguire,
Assistant Federal Public Defenders, Alexandria, Virginia, for Appellant. Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alex Pineda-Mendez appeals the district court’s judgment imposing a sentence of

24 months’ imprisonment upon revocation of his supervised release. Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that

there are no meritorious grounds for appeal but questioning whether the district court

erred when it sentenced Pineda-Mendez. We affirm.

      “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010); see

18 U.S.C. §§ 3553(a), 3583(e) (2012). Our review of the record leads us to conclude that

Pineda-Mendez’s sentence is reasonable.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. * We therefore affirm the district court’s

judgment. This court requires that counsel inform Pineda-Mendez, in writing, of the right

to petition the Supreme Court of the United States for further review. If Pineda-Mendez

requests that a petition be filed, but counsel believes that such a petition would be


      *
         We have reviewed the claims raised in Pineda-Mendez’s pro se supplemental
brief and conclude they lack merit.


                                            2
frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Pineda-Mendez. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3